UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4927



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


HASSAN SERAG,

                                            Defendant - Appellant.



                              No. 05-4945



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JOYCE SNOWDEN,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-05-74)


Submitted:   March 29, 2006                 Decided:   May 30, 2006


Before WILKINS, Chief Judge, and WIDENER and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Sol Z. Rosen, Washington, D.C.; Robert F. Horan III, HORAN &
FISHER, Fairfax, Virginia, for Appellants. Paul J. McNulty, United
States Attorney, Jeanine Linehan, Assistant United States Attorney,
Kevin R. Gingras, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              In these consolidated appeals, co-defendants Hassan Serag

and   Joyce    Snowden   appeal   their   convictions   on   one   count   of

conspiracy to commit immigration fraud, in violation of 18 U.S.C.

§§ 371, 1001(a), and 1546(a) (2000) (“Count One”).                 Defendant

Snowden also appeals her conviction on one count of making a

materially false statement, in violation of 18 U.S.C. § 1001(a)

(“Count Four”).

              The charges against Serag and Snowden stem from an

ongoing conspiracy to arrange fraudulent marriages between Middle

Eastern men and African-American women.           While this conspiracy

apparently involved many different “brides” and “grooms,” the

particular accusation that was the subject of the trial was that

Serag and Snowden assisted in arranging a sham marriage between co-

conspirators Mahmoud Ahmed and Rosetta Harrod.           Serag introduced

Ahmed to Aabid Rashad Shoeib, a fellow co-conspirator, who, with

the assistance of co-conspirator Teresa Dunn, arranged the Harrod-

Ahmed marriage for $1500.         Serag then asked Snowden to rent the

basement of her home to Ahmed and Harrod so that they could appear

to have established a matrimonial domicile.         Snowden, Harrod, and

Ahmed signed a lease, which Ahmed submitted to the Customs and

Immigration Service (“CIS”) in support of his petition for change

in residency status.      Ahmed also submitted signed affidavits from




                                    - 3 -
Serag and Snowden, in which they affirmed that Ahmed and Harrod had

been married since May 16, 2003.

              While there is no dispute that Harrod and Ahmed did in

fact legally marry, there is similarly no dispute that their

marriage was a sham.                Ahmed and Harrod never lived together as

husband and wife; they never occupied Snowden’s basement, or even

so   much     as    spent     one    night       there.         At    the    CIS   immigration

interview, Harrod fully admitted to the fraudulent nature of the

marriage.      CIS began an investigation that led to the arrests of

Ahmed, Harrod, Shoeib, Dunn, Serag, and Snowden. Serag and Snowden

were    the    only    two     to    plead       not    guilty;       the    other    four    co-

conspirators pled guilty and testified for the Government at trial.

              After     considering          the        various         issues       raised    by

Defendants, we affirm Defendants’ convictions.                              Serag and Snowden

raise two common issues, as well as several individual claims. The

first    common       issue      is      Defendants’        claim           of    prosecutorial

misconduct.           The     purported      misconduct              was    the    prosecutor’s

reference to Defendants’ signed affidavits as evidence of their

involvement in the conspiracy to commit immigration fraud.                                These

affidavits         provided    the       basis    for     two    other       false    statement

charges, both of which were dismissed upon Defendants’ motion for

judgment of acquittal.

              To     establish       a    prosecutorial          misconduct         claim,    the

defendant must show:            (1) the prosecutor’s conduct was improper,


                                             - 4 -
and (2) the conduct “prejudiced the defendant’s substantial rights

so to deny the defendant a fair trial.”     United States v. Alerre,

430 F.3d 681, 689 (4th Cir. 2005).     The prosecutor’s conduct here

was not improper.    Though the district court dismissed the false

statement charges that were predicated on these affidavits, the

affidavits remained in evidence as to the Government’s conspiracy

case; thus, it was not improper for the prosecutor to refer to them

as overt acts in furtherance of the conspiracy.

          Defendants’ next assignment of error also stems from the

district court’s dismissal of the two false statement charges.

Defendants challenge the propriety of the district court’s jury

instruction on conspiracy because it referred to “false statements”

and “false documents,” despite the court’s dismissal of the false

statement charges.   Although Defendants initially objected to the

instruction, upon the district court’s amendment thereto, both

Defendants agreed to the amended instruction; accordingly, we

review for plain error.   See United States v. Stitt, 250 F.3d 878,

883 (4th Cir. 2001).

          The district court’s jury instruction on conspiracy was

not plainly erroneous.    The judgment of acquittal as to the two

false statement charges did not preclude the Government from using

the affidavits as evidence of Defendants’ involvement in the

conspiracy to commit immigration fraud, or remove the affidavits

from the body of evidence pertaining to the conspiracy offense. As


                               - 5 -
Defendants do not claim the district court misstated the applicable

law or improperly referenced the dismissed charges, the district

court committed no error in its jury instruction.

             The next two claims are raised only by Defendant Serag.

Serag first contends insufficient evidence existed to support his

conspiracy conviction.        This court reviews sufficiency of the

evidence challenges by determining whether, viewing the evidence in

the light most favorable to the Government, any rational trier of

fact could find the essential elements of the crime beyond a

reasonable doubt.      Glasser v. United States, 315 U.S. 60, 80

(1942); United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir.

1982).   We review both direct and circumstantial evidence, and

permit the “[G]overnment the benefit of all reasonable inferences

from   the   facts   proven   to   those   sought   to   be   established.”

Tresvant, 677 F.2d at 1021.

             In evaluating the sufficiency of the evidence, this court

does not “weigh the evidence or review the credibility of the

witnesses.”     United States v. Wilson, 118 F.3d 228, 234 (4th Cir.

1997).       Where   the   evidence   supports      differing    reasonable

interpretations, the jury decides which interpretation to credit.

Id. (quotations omitted).          This court will uphold the jury’s

verdict if there is substantial evidence to support it, and will

reverse only in those rare cases “‘where the prosecution’s failure

is clear.’”     United States v. Beidler, 110 F.3d 1064, 1067 (4th


                                   - 6 -
Cir. 1997) (quoting Burks v. United States, 437 U.S. 1, 17 (1978)).

When an appellant challenges the sufficiency of the evidence

underlying his or her conviction, the uncorroborated testimony of

a single witness may be sufficient evidence of guilt, even if the

witness is an accomplice, a co-defendant, or an informant.                      See

United States v. Wilson, 115 F.3d 1185, 1189-90 (4th Cir. 1997).

             There was sufficient evidence on which the jury could

have convicted Serag.         The Government presented the testimony of

four of the six co-conspirators involved in the marriage-fraud

conspiracy, each of whom testified as to Serag’s knowledge of the

conspiracy and his involvement therein.

             Serag’s last claim alleges the district court erred in

admitting evidence of his prior involvement in procuring fraudulent

marriages,    in    violation    of   Federal    Rule     of   Evidence   404(b).

Federal Rule of Evidence 404(b) prohibits the admission of evidence

of “other crimes” solely to prove a defendant’s bad character, but

allows for the admission of such evidence “for other purposes, such

as   proof   of     motive,   opportunity,      intent,    preparation,    plan,

knowledge, identity, or absence of mistake or accident.”                  Fed. R.

Evid. 404(b).        For such evidence to be admissible under Rule

404(b), it must be necessary, reliable, and relevant to an issue

other than character.

             When    reviewing   a    district    court’s      judgment    as    to

admissibility of evidence under Fed. R. Evid. 404(b), this court


                                      - 7 -
must examine the evidence “in the ‘light most favorable to its

proponent,    maximizing      its   probative   value    and   minimizing   its

prejudicial effect.’”         United States v. Love, 134 F.3d 595, 603

(4th Cir. 1998) (quoting United States v. Simpson, 910 F.2d 154,

157 (4th Cir. 1990)).         The admission is reviewed for an abuse of

discretion and the decision of the district court to admit Rule

404(b) evidence will not be disturbed unless it is arbitrary or

irrational.    See United States v. Mark, 943 F.2d 444, 447 (4th Cir.

1991); United States v. Rawle, 845 F.2d 1244, 1247 (4th Cir. 1988).

             The   district   court   permitted    two   co-conspirators    to

testify about Serag’s prior involvement in procuring American

brides for Egyptian men seeking to obtain legal permanent residence

status.   This testimony was offered to show Serag’s knowledge and

understanding of both the marriage-fraud scheme in particular and

the immigration process in general.             Thus, the district court’s

decision to admit this testimony was not arbitrary or irrational.

          Defendant Snowden also raises two individual issues.

Snowden first contends the district court erred in denying her Rule

29 motion for judgment of acquittal and her Rule 34 motion to

arrest judgment on Count Four, the false statement charge. Snowden

bases both assignments of error on her contention that the false

statement charge was legally insufficient because it was predicated

on a lease, and a lease is not a “statement” under 18 U.S.C.

§ 1001(a).


                                      - 8 -
             This court reviews the denial of a Rule 29 motion de

novo.    United States v. Ryan-Webster, 353 F.3d 353, 359 (4th Cir.

2003). Contrary to Snowden’s assertion, a contract such as a lease

can     be   considered   a     “statement”;   further,   the   factual

misrepresentations contained therein, notably, that a deposit was

given when, in fact, it was not, and the back-dated execution date,

qualify it as “false.”        See, e.g., United States v. Blankenship,

382 F.3d 1110, 1132-33 (11th Cir. 2004).            As the Government

submitted ample proof as to the other elements of the charged

offense, the district court properly denied the Rule 29 motion.

      As to Snowden’s Rule 34 motion challenging the sufficiency of

the indictment, because Snowden first raised this claim after the

jury had returned its verdict, we review for plain error.           See

United States v. Quinn, 359 F.3d 666, 672-74 (4th Cir. 2004)

(ruling that the district court did not commit plain error in

entering convictions against defendants who first challenged the

sufficiency of the underlying indictment post-verdict, because, in

reviewing such a challenge, “‘every intendment is then indulged in

support of sufficiency’”) (quoting United States v. Vogt, 910 F.2d

1184, 1201 (4th Cir. 1990)); see also United States v. Rodriguez,

360 F.3d 949, 958 (9th Cir. 2004) (reviewing claim of insufficiency

of indictment raised for first time in Rule 34 motion to arrest

judgment for plain error).        Snowden’s argument fails because the




                                   - 9 -
indictment is plainly sufficient on its face as it stated the

necessary facts relevant to the false statement charge.

          Snowden’s   last   argument   is   that   she   was   unfairly

prejudiced by the joinder of her trial with Serag’s, and the

district court’s denial of her motion for a mistrial.            Snowden

claims the testimony elicited from Serag about his knowledge of

other Middle Eastern men marrying American women to obtain legal

permanent residence status and about Snowden’s personal history —

including her two prior Egyptian husbands and her previous romantic

involvement with Serag — prejudiced her in the eyes of the jury.

          This court reviews both the denial of a motion to sever

and the denial of a motion for a mistrial for abuse of discretion.

United States v. Akinkoye, 185 F.3d 192, 197 (4th Cir. 1999);

United States v. Dorlouis, 107 F.3d 248, 257 (4th Cir. 1997).         To

obtain severance under Fed. R. Crim. P. 14, a defendant must show

that the joinder “was so manifestly prejudicial that it outweighed

the dominate concern with judicial economy and compelled exercise

of the court’s discretion to sever.”     United States v. Acker, 52

F.3d 509, 514 (4th Cir. 1995) (citing United States v. Armstrong,

621 F.2d 951, 954 (9th Cir. 1980)).          The burden is upon the

defendant to make a particularized showing of prejudice from the

denial of a severance motion.     United States v. Clark, 928 F.2d

639, 645 (4th Cir. 1991).




                               - 10 -
           In reviewing the denial of a motion for a mistrial, in

order to show an abuse of discretion, a defendant must show

prejudice.   United States v. West, 877 F.2d 281, 288 (4th Cir.

1989).    Reversal is required only if there is a clear abuse of

discretion and a “‘reasonable possibility that the jury’s verdict

was influenced by the material that improperly came before it.’”

United States v. Seeright, 978 F.2d 842, 849 (4th Cir. 1992)

(quoting United States v. Barnes, 747 F.2d 246, 250 (4th Cir.

1984)).

           Snowden fails to demonstrate she suffered substantial

prejudice so to support this court upsetting either the district

court’s denial of her motion to sever or her motion for a mistrial.

Even   excluding   the   entirety    of   Serag’s   testimony,   compelling

evidence against Snowden remained.         Snowden thus fails to meet the

requisite high level of prejudice because we discern no reasonable

possibility that she would have been acquitted had her severance

motion been granted.      We accordingly conclude the district court

did not abuse its discretion in denying Snowden’s motions to sever

or for a mistrial.

           Having considered all the claims raised on appeal, we

affirm Defendants’ convictions.           We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                    - 11 -
the materials before the court and argument would not aid the

decisional process.



                                                     AFFIRMED




                           - 12 -